Judge WELLS
concurring.
I fully concur with the majority on the disposition of the issues discussed in Sections I and II of the opinion.
On the issue of notice, discussed in Section III, I concur only in the result.
The terms “registered or certified mail” are found in numerous places in our statute books. The terms, frequently used by the General Assembly, have a commonly well-understood meaning, i.e., mail of the United States Postal Service. Therefore, I cannot agree that the General Assembly intended to include Federal Express mail when it used those terms in G.S. 20-305(4). We do not need to reach or decide that question in this case.
The apparent interest and purpose of enacting the notice requirement in G.S. 20-305(4) was to prevent franchisors from stonewalling proposed dealership changes or modifications by not responding to the dealer’s request or proposal. In this case, a timely response was sent and petitioner (plaintiff-appellant) does not contend that respondent’s (defendant-appellee’s) response was not duly and promptly received. As the record before us discloses, it was the receipt of respondent’s (defendant-appellee’s) letter which prompted petitioner’s (plaintiff-appellant’s) request for a hearing.
Under the circumstances, I cannot discern any harm or prejudice to petitioner (plaintiff-appellant) from respondent’s (defendant-appellee’s) failure to follow the statutory directive in sending its letter.